
	
		II
		110th CONGRESS
		2d Session
		S. 3092
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Menendez (for
			 himself and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to ensure
		  sufficient resources and increase efforts for research at the National
		  Institutes of Health relating to Alzheimer’s disease, to authorize an education
		  and outreach program to promote public awareness and risk reduction with
		  respect to Alzheimer’s disease (with particular emphasis on education and
		  outreach in Hispanic populations), and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cure and Understanding through
			 Research for Alzheimer's Act of 2008, or the
			 CURA Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The incidence and
			 prevalence of Alzheimer’s disease increase with age. Alzheimer’s disease is
			 currently the 7th leading cause of death of all ages in the United States
			 (number 5 for people over 65 years of age), with 5,200,000 Americans living
			 with Alzheimer’s. Currently, 1 in 8 Americans over age 65 has Alzheimer’s.
			 Every 71 seconds, someone develops Alzheimer’s disease, and by 2050, someone
			 will develop this disease every 33 seconds. By 2050, the number of individuals
			 age 65 and over with Alzheimer’s will range from 11,000,000 to 16,000,000
			 people. It is projected that by 2050, more than 60 percent of people with
			 Alzheimer’s disease will be age 85 or older.
			(2)The prevalence of
			 Alzheimer’s disease and dementia seem to be higher among people with fewer
			 years of education. People with less than 12 years of education have a 15
			 percent greater risk of developing dementia than people with 12 to 15 years of
			 education and a 35 percent greater risk of developing dementia than people with
			 more than 15 years of education.
			(3)Hispanics are the
			 fastest growing population in the United States and by 2050 will have a life
			 expectancy of 87 years, longer than any other ethnic or racial group. The
			 Hispanic community in the United States is projected to experience a six-fold
			 increase in Alzheimer’s disease (from fewer than 200,000 to as many as
			 1,300,000) by 2050.
			(4)Hispanics may be
			 at a greater risk of developing dementia than other ethnic or racial groups.
			 Hispanics have a 64 percent higher incidence of diabetes than non-Hispanic
			 white Americans, and this is of particular concern in light of new findings
			 that diabetes is the one vascular risk factor that, in the absence of stroke,
			 is related to an increased risk of Alzheimer’s disease.
			(5)Research on
			 disparities in Alzheimer’s risk factors between Hispanic and other ethnic and
			 racial groups is only beginning to sort out complex differences. For example,
			 even in the absence of the APOE-e4 allele, the one known genetic risk factor
			 for late onset Alzheimer’s, Caribbean Hispanics have a cumulative risk for
			 Alzheimer’s twice that of non-Hispanic whites.
			(6)The shortage of
			 bilingual health professionals, combined with the large population of
			 monolingual Spanish-speaking seniors, makes adequate testing and diagnosis of
			 Alzheimer’s among elderly Hispanics difficult and may lead to cultural biases
			 in cognitive testing. Moreover, inadequate translation of diagnostic tools can
			 lead to improper diagnoses, and there may be poor understanding of recommended
			 treatment and self-care even among those who are properly diagnosed.
			(7)Hispanics are far
			 more likely to be uninsured than any other ethnic group. The Census Bureau
			 reports that 34.1 percent of Hispanics in the United States are uninsured,
			 compared to 10.8 percent for non-Hispanic whites and 15.3 percent for all
			 United States residents.
			(8)Lack of access to
			 healthcare and a strong cultural commitment to caring for one’s elders within
			 the family are among the factors that make Hispanics with dementia less likely
			 than non-Hispanics to see a physician and use related services provided by
			 formal health professionals. Delays in diagnosis and lack of early and
			 consistent treatment can lead to higher levels of impairment and increased
			 stress on family caregivers.
			(9)Hispanic elders
			 are second most likely, after Asian-Americans, to live with their families
			 rather than in long term care facilities. More research is needed to better
			 understand the effects of differing care settings on family caregivers and
			 Alzheimer’s patients.
			(10)Alzheimer’s
			 disease costs the United States $148,000,000,000 a year in direct and indirect
			 costs to business, Medicare, and Medicaid (not including private
			 insurance).
			3.NIH research and
			 education on Alzheimer’s disease
			(a)Research
			 activitiesIn conducting research relating to Alzheimer's
			 disease, the Director of the National Institutes of Health shall ensure
			 sufficient resources for activities relating to Alzheimer's disease and
			 Hispanic communities, including by—
				(1)increasing
			 efforts in epidemiological work in Hispanic subgroups;
				(2)allocating
			 resources to the National Institute on Aging Alzheimer's disease research
			 centers, and other academic centers involved in Alzheimer's disease research,
			 to increase participation of Hispanics and other underrepresented ethnic groups
			 in research and clinical trials in sufficient numbers to draw valid
			 conclusions; and
				(3)conducting
			 social, behavioral, and health services research—
					(A)to understand
			 more fully the underlying reasons that Hispanic individuals delay diagnosis and
			 underutilize services;
					(B)to identify
			 culturally and linguistically appropriate approaches for addressing such delays
			 and underutilization; and
					(C)to identify what
			 is culturally competent care.
					(b)Education
			 activitiesThe Director of the National Institutes of Health
			 shall expand and intensify the efforts of the Institutes—
				(1)to educate
			 communities about the importance of research relating to Alzheimer's disease;
			 and
				(2)to respond
			 effectively to cultural concerns about participation in such research,
			 especially with respect to sensitive matters like the collection of brain
			 tissue and genetic information.
				4.Increased
			 funding for Alzheimer's disease demonstration grantsSection 398B(e) of the Public Health Service
			 Act (42 U.S.C. 280c–5(e)) is amended—
			(1)by striking and such and
			 inserting such; and
			(2)by inserting before the period the
			 following: , $25,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of fiscal years 2010 through 2013.
			5.CDC outreach and
			 educationPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317S the following:
			
				317T.Education and
				outreach on Alzheimer's disease
					(a)PurposesThe
				purposes of this section are the following:
						(1)To reduce the
				risk of Alzheimer's disease through the reduction of vascular risk
				factors.
						(2)To encourage the
				early recognition and diagnosis of dementia.
						(3)To train public
				health personnel to recognize, assess, diagnose, and treat Alzheimer's disease
				in ways that are culturally appropriate and supportive of families.
						(b)Education and
				outreachTo achieve the purposes of this section, the Secretary,
				acting through the Centers for Disease Control and Prevention, shall conduct an
				aggressive, evidence-based education and outreach program to promote public
				awareness and risk reduction with respect to Alzheimer's disease. In conducting
				the outreach program, the Secretary shall consult with State health departments
				and other appropriate entities, including the Alzheimer's Association.
					(c)EmphasisIn
				carrying out this section, the Secretary shall give particular emphasis to
				education and outreach in Hispanic
				populations.
					.
		
